Citation Nr: 0834356	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  03-03 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral knees, to include as secondary to service-connected 
disabilities of the feet and ankles.

2.  Entitlement to service connection for arthritis of the 
bilateral hands, to include as secondary to service-connected 
disabilities of the feet and ankles.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978, and from November 1980 to November 1983.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 2005, when it was 
remanded for additional development.  


FINDINGS OF FACT

1.  The evidence shows that the veteran's arthritis of the 
bilateral knees is secondary to his service-connected pes 
planus and arthritis of the ankles.

2.  The preponderance of the evidence shows that that the 
veteran's arthritis of the bilateral hands is related to 
service, nor was caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the bilateral knees, 
to include as secondary to service-connected pes planus and 
arthritis of the ankles, is warranted.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2007).

2.  Service connection for arthritis of the bilateral knees, 
to include as secondary to service-connected pes planus and 
arthritis of the ankles, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

With respect to the veteran's claim for service connection 
for arthritis of the bilateral knees, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

With respect to the veteran's claim for service connection 
for arthritis of the bilateral hands, the duty to notify was 
not satisfied prior to the initial unfavorable decision on 
the claim by the AOJ.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in August 2006 that fully addressed all 
necessary notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in May 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, Dingess notice was 
provided in March 2006 correspondence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and records from the Social Security Administration 
(SSA).  The veteran was provided an opportunity to set forth 
his contentions during a May 2006 hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded a VA medical examination in August 2005.  

VA attempted to examine the veteran again but he failed to 
report for an examination in March 2008, cancelled an 
examination in April 2008, and failed to report for an 
examination in May 2008.  "The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence reveals that the veteran 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Service connection is currently in effect for bilateral pes 
planus (rated as 50 percent disabling), degenerative 
arthritis of the right ankle (rated as 10 percent disabling), 
and degenerative arthritis of the left ankle (rated as 10 
percent disabling).  

Turning to the veteran's bilateral knee claim, in August 
2006, the Board granted service connection for degenerative 
arthritis of the lumbar spine, secondary to service-connected 
pes planus and degenerative arthritis of the right and left 
ankles.  The Board remanded the veteran's claim for service 
connection for bilateral arthritis of the knees for 
additional development, in part to determine whether the 
veteran had a bilateral knee disability.  

At that time, the record contained a May 2005 VA outpatient 
diagnosis of bilateral ankle arthritis, which can cause 
abnormal gait and secondary knee and back pain.  An August 
2005 VA examination resulted in a diagnosis of bilateral knee 
pain per history and noted that there was insufficient 
clinical evidence to warrant a diagnosis of any acute or 
chronic disorder of the knees or residuals thereof.  In May 
2006, a VA physician opined that the veteran's back and knee 
problems very likely stemmed from his foot and ankle 
abnormalities.

Subsequent to the Board's remand, the Board obtained evidence 
from SSA which includes evidence of the claimed current knee 
condition.  An August 2006 SSA determination found that the 
veteran was disabled with a primary diagnosis of 
osteoarthritis and allied disorders.  Accompanying medical 
records include an August 2002 private examination report 
providing a diagnosis of documented history of degenerative 
arthritis to both ankles and knees.  A February 2006 private 
examination report provides a pertinent impression of 
degenerative joint disease of both knees, left greater than 
right.  

The Board finds that the evidentiary record, which includes 
evidence of current bilateral knee arthritis linked to 
service-connected pes planus and service-connected ankle 
arthritis, supports a grant of service connection.  
Accordingly, service connection for arthritis of the 
bilateral knees is warranted.

As to the veteran's claim for arthritis of the bilateral 
hands, his service medical records are negative for findings 
or diagnoses of arthritis.  The service medical records only 
show a left hand burn, left middle finger laceration and 
jamming of the left third finger.  The veteran's upper 
extremities were normal on clinical evaluation in February 
1978, March 1980 and April 1981.

There is no evidence of pertinent complaints, symptoms, 
findings or diagnoses within one year of the veteran's 
separation from service.  Because arthritis of the bilateral 
hands was not seen during service, service connection may not 
be established based on chronicity in service or continuity 
of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997).  Because arthritis 
of the bilateral hands was not seen within one year of the 
veteran's separation from service, presumptive service 
connection is not warranted.

Post-service VA and private treatment and examination records 
do not show any diagnoses of arthritis of the hands for 
nearly two decades after service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The post-service records include a June 2001 VA radiographic 
report providing an impression of sclerosis of the distal 
radius at the radiul carpal joint suggestive of early 
degenerative change, seen bilaterally; and subchondryl cyst 
in the capitate of the right hand, finding consistent with 
early osteoarthritis.  However, the post-service records 
simply contain no evidence linking the veteran's arthritis of 
the bilateral hands to service or service-connected 
disability.  The Board points out that the examinations VA 
attempted to conduct in 2008, which the veteran either missed 
or cancelled, might have resulted in evidence supporting his 
claim.  

As to the veteran's own contentions, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In this case, the veteran's opinions are outweighed by the 
post-service medical records, which include no medical 
evidence of arthritis of the bilateral hands for nearly 20 
years after service, and no medical evidence linking 
arthritis of the bilateral hands to his service or any 
service-connected disability.  

In sum, the competent medical evidence fails to link any 
post-service arthritis of the bilateral hands to the 
veteran's service or any service-connected disability.  
Accordingly, service connection must be denied.


ORDER

Service connection for arthritis of the bilateral knees is 
granted.

Service connection for arthritis of the bilateral hands, to 
include as secondary to service-connected disabilities of the 
feet and ankles, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


